Exhibit 10.02


SUPPLEMENT #1 TO
BLACKSANDS PETROLEUM, INC.
SECURITIES PURCHASE AGREEMENT AND
ESCROW AGREEMENT


THE DATE OF SUPPLEMENT IS JANUARY 27, 2011


Blacksands Petroleum, Inc. (the “Company”) wishes to inform potential investors
to its private placement offering (the “Offering”) of (i) debentures in the
maximum principal amount of $1,680,000, bearing interest at the rate of 8% per
annum (the “Debenture”) and (ii) warrants to purchase shares of Common Stock,
exercisable for a period of three (3) years from issuance at an exercise price
of $4.50 per share (the “Warrant” and together with the Debenture, the
“Securities”), which Warrant shall be granted on a basis of one (1) share for
every three dollars ($3.00) of Debentures purchased. The Offering is being made
pursuant to that certain purchase agreement (“Agreement”) by and between the
Company and the investors identified on the signature pages thereto
(“Investors”) and the escrow agreement (the “Escrow Agreement” and together with
the Agreement, the “Transaction Documents”) by and among the Company, the
Investors and Sichenzia Ross Friedman Ference LLP as escrow agent. Any terms not
defined herein shall have the meaning ascribed pursuant to the Agreement.


AMENDMENT TO THE TRANSACTION DOCUMENTS FOR MULTIPLE CLOSINGS


The parties have agreed to change the term of this Offering such that the
Closing of the offer and sale of the Securities pursuant to the Agreement may be
made in more than one Closing on more than one Closing Date.


AS THE FOREGOING REPRESENTS MATERIAL CHANGES TO THE TRANSACTION DOCUMENTS, YOU
ARE REQUIRED TO ACKNOWLEDGE AND AGREE THAT YOU HAVE RECEIVED AND REVIEWED THE
FORGOING INFORMATION.  ACCORDINGLY, YOU MUST SIGN THIS SUPPLEMENT IN THE SPACE
PROVIDED BELOW TO INDICATE YOUR RECEIPT AND REVIEW OF THIS INFORMATION AND YOUR
CONSENT TO SUCH CHANGES.


By signing below, the undersigned (i) agrees to continue as an Investor in the
Offering pursuant to the terms of the Transaction Documents as revised and
amended, as described herein; and (ii) represents and warrants to the Company
that he/she/it has read and reviewed this Supplement and that he/she/it fully
understands the revised terms of the Offering, as described herein.
 
 
 
Date:_________________
                      INDIVIDUALS:      ENTITIES:                   Print Name  
Print Name of Entity                   Signature    Print Name of Authorized
Signatory                  
Print Name of joint investor or other person
whose signature is required
  Signature of Authorized Signatory                  
Signature
     

 
 

 

